


109 HR 6260 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6260
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Bass (for
			 himself, Mr. Langevin,
			 Mr. Ramstad,
			 Mr. Ferguson,
			 Mr. Nunes,
			 Mr. Issa, and
			 Mr. Jindal) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage under the Medicare Program of certain medical mobility
		  devices approved as class III medical devices.
	
	
		1.Medicare coverage of class
			 III medical mobility devices
			(a)Covered
			 benefitSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
				(1)in
			 subparagraph (Z), by striking and at the end;
				(2)in subparagraph
			 (AA), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)class III medical
				mobility devices (as defined in subsection (ccc)(1)) furnished to a class III
				medical mobility-device eligible individual (as defined in subsection
				(ccc)(2));
						.
				(b)DefinitionsSection
			 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
				
					(ccc)Class III medical mobility device; class III medical
		  mobility-device eligible individual(1)The term ‘class III
				medical mobility device’ means a medical mobility device that has been approved
				as a class III medical device pursuant to a premarket approval application
				under the Federal Food, Drug, and Cosmetic Act and that—
							(A)is able, among other functions—
								(i)to ascend and descend stairs using
				a climbing and descending function;
								(ii)to traverse different terrain and
				various obstacles (including uneven terrain, curbs of 5 inches in height,
				grass, gravel and other soft surfaces) using a 4-wheel drive function;
				and
								(iii)to provide mobility in a seated
				position at an elevated height using a balance function;
								(B)has been prescribed for a class III medical
				mobility-device eligible individual (as defined in paragraph (2)) by the
				individual’s treating physician (as defined in subsection (r)(1)) for an
				approved indication of the class III medical mobility device; and
							(C)is only dispensed after an assessment
				of the class III medical mobility-device eligible individual has been completed
				by a health care professional specified in paragraph (3) who has successfully
				completed training in making such assessments under standards specified by the
				Secretary in consultation with representatives of appropriate industry and
				medical organizations.
							(2)The term class III medical
				mobility-device eligible individual means, with respect to a class III
				medical mobility device, an individual who, at the time the prescription for
				the device is written, meets each of the following requirements:
							(A)The individual suffers from a
				functional limitation of mobility that hinders the individual’s ability to
				perform mobility-related activities of daily living.
							(B)The individual demonstrates sufficient
				cognitive and physical ability for the proper and safe operation of the device
				(such as sufficient use of one upper extremity and the ability to dial a push
				button telephone or operate a hand operated joystick) under such medical
				standards as the Secretary may specify.
							(C)The individual meets drivers licensing
				criteria established in 1996 by the Epilepsy Foundation of America.
							(D)The individual does not require
				mechanical ventilation.
							(E)The individual is not a resident of an
				institution that meets the requirements of subsection (e)(1) or section
				1819(a)(1).
							(F)The individual has completed a
				comprehensive training program (that meets standards developed by the Secretary
				in consultation with appropriate industry representatives) on the safe
				operation of the class III medical mobility device and its functions.
							(3)A health care professional specified
				in this paragraph is any of the following:
							(A)A physician (as defined in subsection
				(r)(1)).
							(B)A physician assistant.
							(C)A nurse practitioner.
							(D)A qualified physical therapist.
							(E)A qualified occupational
				therapist.
							.
			(c)Conforming
			 amendments
				(1)Provision of
			 class iii medical mobility device only to class III medical mobility-device
			 eligible individuals; medical necessitySection 1862 of such Act
			 (42 U.S.C. 1395y) is amended—
					(A)in subsection (a)(1)—
						(i)in
			 subparagraph (M), by striking and at the end;
						(ii)in
			 subparagraph (N), by striking the semicolon at the end and inserting ,
			 and; and
						(iii)by
			 inserting after subparagraph (N) the following new subparagraph:
							
								(O)in the case of a
				class III medical mobility device (as defined in paragraph (1) of section
				1861(ccc)), which is furnished other than to a class III medical
				mobility-device eligible individual (as defined in paragraph (2) of such
				section);
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(n)Clarification of
				coverage of and payment for all functions of class iii medical mobility
				devicesIn the case of a
				class III medical mobility device (as defined in section 1861(ccc)(1))
				furnished to a class III medical mobility-device eligible individual, each
				function of such device, including the functions described in subparagraph (A)
				of such section, are deemed for purposes of subsection (a)(1), to be reasonable
				and necessary for the treatment of an illness or injury or to improve the
				functioning of a malformed body
				member.
							.
					(2)Payment in
			 connection with covered items; purchase agreement option;
			 maintenanceSection 1834(a) of such Act (42 U.S.C. 1395m(a)) is
			 amended—
					(A)in paragraph
			 (1)(B)(ii), by inserting and (22) in the case of a class III medical
			 mobility device, after (7);
					(B)in paragraph (13), by inserting before the
			 period at the end the following: , and also includes a class III medical
			 mobility device (as defined in section 1861(ccc)(1)); and
					(C)by adding at the
			 end the following new paragraph:
						
							(22)Payment for
				class III medical mobility devices
								(A)In
				generalSubject to the succeeding provisions of this paragraph,
				in the case of a class III medical mobility device (as defined in section
				1861(ccc)(1)), the provisions of paragraph (7) (including the option for a
				purchase agreement under subparagraph (A)(iii) of such paragraph) shall apply
				to such device under this paragraph in the same manner as those provisions
				apply to a covered item under paragraph (7).
								(B)Payment for all
				functions of class iii medical mobility devicesIn the case of a
				class III medical mobility device, payment under this paragraph for such device
				shall be made taking into account all functions of such device, consistent with
				section 1862(n).
								(C)Limitation on
				aggregate number of devices covered during 2007 through 2011With
				respect to class III medical mobility devices furnished during each of 2007
				through 2011, payment shall only be made under this subsection for 1,000 such
				devices furnished in each such year. The limitation on payment under the
				preceding sentence for class III medical mobility devices shall not apply with
				respect to any year beginning after
				2011.
								.
					(3)Requirement for
			 face-to-face encounter with a physician and for written
			 prescriptionClause (iv) of section 1834(a)(1)(E) of such Act (42
			 U.S.C. 1395m(a)(1)(E)) is amended—
					(A)by adding at the
			 end the following: In the case of a covered item consisting of a class
			 III medical mobility device (as defined in paragraph (1) of section 1861(ccc))
			 for a class III medical mobility-device eligible individual (as defined in
			 paragraph (2) of such section), payment may not be made for such item unless a
			 physician (as so defined) has conducted a face-to-face examination and written
			 a prescription for the item, and after an assessment of such individual has
			 been completed by a health care professional specified in paragraph (3) of such
			 section.; and
					(B)in the heading, by
			 inserting and class III
			 medical mobility devices after wheelchairs.
					(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2007.
			
